DISMISS and Opinion Filed February 14, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00056-CV

                                  CORA CANADY, Appellant
                                           V.
                                 WILLIE WILLIAMS, Appellee

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-11387

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                 Opinion by Chief Justice Burns
       After reviewing the clerk’s record, we questioned our jurisdiction over this appeal because

there did not appear to be an appealable order. We instructed appellant to file, by February 1,

2019, a letter brief addressing the jurisdictional issue.

       Subject to mostly statutory exceptions, an appeal may be taken only from a judgment that

disposes of all pending parties and claims. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). In the notice of appeal, appellant states she is appealing “the judgment signed by the

Court on January 9, 2019.” The trial court signed two orders on January 9, 2019. In the first order,

the trial court granted plaintiff’s agreed motion for continuance of the jury trial date, setting the

trial date for April 23, 2019. In the second order, the trial court granted the motion to withdraw

filed by plaintiff’s counsel. Neither of these orders disposes of all pending parties and claims. On
February 4, 2019, appellant filed a letter with this Court. Although titled “Jurisdiction,” nothing in

appellant’s letter addresses our jurisdiction over this appeal.

        Because nothing before us reflects a final judgment has been signed, we dismiss the appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      /Robert D. Burns, III/
                                                      ROBERT D. BURNS, III
                                                      CHIEF JUSTICE

190056F.P05




                                                   –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 CORA CANADY, Appellant                           On Appeal from the 14th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00056-CV       V.                      Trial Court Cause No. DC-17-11387.
                                                  Opinion delivered by Chief Justice Burns.
 WILLIE WILLIAMS, Appellee                        Justices Whitehill and Nowell participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered February 14, 2019




                                            –3–